This is a proceeding for review of an award for temporary total disability entered November 20, 1931, by the State Industrial Commission in favor of T.C. Merchant and against the Choctaw Lumber Company.
The record shows that Merchant sustained injury on February 19, 1931, arising out of and in the course of his employment with the Choctaw Lumber Company. That the employer voluntarily paid compensation to and including August 17, 1931. That thereafter Merchant sought a hearing to determine his further rights. The Commission held a hearing to determine the extent of disability, resulting in the order and award for temporary disability here reviewed.
The award is for temporary total disability from the date of last payment, i. e., August 17, 1931, to the date of hearing, i. e., *Page 27 
November 20, 1931, at the rate of $8 per week, and continuing until otherwise ordered, and for necessary and reasonable hospital and medical bills incurred on account of said injury.
The injury was to the workmen's right testicle.
The employer contends that the finding as to the present disability is not sustained by the evidence; that the burden was upon the claimant to show his present alleged condition was caused by the accident, which he failed to sustain.
These contentions are without merit.
Dr. Shaw testified, in substance, that the present condition of claimant was caused, in his opinion, by the injury; that the condition of claimant had not healed; that it might respond to treatment, but that it was problematical whether the condition was temporary or permanent; that he recommended a twelve months healing period from date of injury, after which time in event of lack of improvement of the present condition there should be an archidectomy.
There was evidence to establish a temporary total disability to perform manual labor. The burden of claimant to show his present condition was the result of the accident was sustained.
The award is sustained.
HEFNER, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., CLARK, V. C. J., and CULLISON, J., absent.
Note. — See under (1), annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 Rawle C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title Workmen's Compensation, § 116.